 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6   HOLLY CARBON and KENNETH
     CARBON,
 7                                                         CASE NO. 2:19-cv-01491-RAJ-JRC
                                Plaintiff,
                                                           ORDER SETTING PRETRIAL
 8
             v.                                            SCHEDULE
 9
     SEATTLE REPRODUCTIVE MEDICINE,
10   INC., P.S.,

11                              Defendants.

12          The Court has reviewed the parties’ Joint Status Report. See Dkt. 13. A trial date will be

13   set by the assigned District Judge, the Honorable Richard A. Jones, if the case is not resolved by

14   settlement or dispositive motion. The Court sets the following pretrial schedule:

15                                    Event                                          Date

16      Deadline for joining additional parties                                  May 15, 2020
17      Deadline for amending pleadings                                          May 22, 2020
18      Plaintiff’s expert disclosures under Federal Rule of Civil              June 19, 2020
        Procedure (“Fed. R. Civ. P”) 26(a)(2)
19
        Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            July 3, 2020
20
        Rebuttal expert disclosures                                              July 17, 2020
21
        All motions related to discovery must be noted on the motion
22
        calendar no later than the Friday before discovery closes
        pursuant to LCR 7(d) and LCR 37(a)(2)
23
        Deadline for engaging in mediation                                     August 14, 2020



     ORDER SETTING PRETRIAL SCHEDULE - 1
 1      Discovery completed by                                                September 18, 2020

 2      All dispositive motions must be filed by (see LCR 7(d))                 October 16, 2020

 3

 4          This order sets firm dates that can be changed only by order of the Court, not by

 5   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 6   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

 7   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

 8   holiday, the act or event shall be performed on the next business day.

 9          Counsel are directed to review Judge Jones’ Chambers Procedures at

10   http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to abide by the

11   requirements set forth therein. Failure to do so may result in the imposition of sanctions.

12          Links to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

13   forms, instruction sheets, and General Orders, can be found on the Court’s website at

14   www.wawd.uscourts.gov.

15                                               Discovery

16          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

17   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

18   required by LCR 16.1. The parties shall comply with Judge Jones’ chambers procedures

19   regarding discovery disputes.

20                                    Meet and Confer Requirement

21          For all cases, except applications for temporary restraining orders, counsel contemplating

22   the filing of any motion shall first contact opposing counsel to discuss thoroughly, preferably in

23   person, the substance of the contemplated motion and any potential resolution. The Court




     ORDER SETTING PRETRIAL SCHEDULE - 2
 1   construes this requirement strictly. Half-hearted attempts at compliance with this rule will not

 2   satisfy counsel’s obligation. The parties must discuss the substantive grounds for the motion and

 3   attempt to reach an accord that would eliminate the need for the motion. The Court strongly

 4   emphasizes that discussions of the substance of contemplated motions are to take place, if at all

 5   possible, in person. All motions must include a declaration by counsel briefly describing the

 6   parties’ discussion and attempt to eliminate the need for the motion and the date of such

 7   discussion. Filings not in compliance with this rule may be stricken.

 8                                     Alterations to Filing Procedures

 9             Counsel are required to electronically file all documents with the Court. Information and

10   procedures for electronic filing can be found on the Western District of Washington’s website at

11   http://www.wawd.uscourts.gov/attorneys/cmecf. The following alteration to the Filing

12   Procedures applies in all cases pending before Judge Jones:

13             1.     Mandatory chambers copies are required for all e-filed motions, responses,

14   replies, and sur-replies, and all supporting documentation relating to motions, regardless of page

15   length.

16             The paper copy of the documents (with tabs or other organizing aids as necessary) shall

17   be delivered to the Clerk’s Office by 12:00 p.m. on the business day after filing. The chambers

18   copy must be clearly marked with the words “Courtesy Copy of Electronic Filing for Chambers.”

19   The parties are required to print all courtesy copies from CM/ECF using the “Include headers

20   when displaying PDF documents” feature under “Document Options.” This requirement does

21   not apply to pleadings filed under seal.

22   ///

23   ///




     ORDER SETTING PRETRIAL SCHEDULE - 3
 1                                       Settlement and Mediation

 2          The Court designates this case for mediation under LCR 39.1(c) and the parties are

 3   directed to follow through with the procedures set forth in that rule. If this case settles,

 4   plaintiff’s counsel shall notify Deputy Clerk Kelly Miller at Kelly_Miller@wawd.uscourts.gov,

 5   as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk

 6   prompt notice of settlement may be subject to such discipline as the Court deems appropriate.

 7          The Clerk is directed to send copies of this Order to all parties of record.

 8          DATED this 20th day of December, 2019.

 9

10
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER SETTING PRETRIAL SCHEDULE - 4
